Exhibit 10.1

DEKANIA CORP.

2929 Arch Street

Suite 1703

Philadelphia, Pennsylvania 19104

 

November 14, 2008

Cohen Brothers, LLC

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Gentlemen:

This letter will confirm our agreement, that Cohen Brothers, LLC (“Cohen
Brothers”) shall loan Dekania Corp. (the “Company”) funds to cover its costs and
to provide the Company with working capital to enable it to fund its expenses,
including the expenses associated with the pursuit of a business combination and
expenses with respect to its potential dissolution and liquidation, up to a
maximum of $500,000 (the “Loan”). The Company is permitted to draw on the Loan,
at any time up until the consummation of a business combination or the Company’s
liquidation and dissolution, by providing written notice to Cohen Brothers. The
Loan shall not bear interest.

The Loan shall terminate and be repaid in full upon the consummation of a
business combination. If the Company does not complete a business combination
within the time period permitted in its Second Amended and Restated Certificate
of Incorporation, which may be amended from time to time, and is required to
liquidate and dissolve, Cohen Brothers shall waive the repayment in full of all
amounts due under the Loan.

 

 

 

Very truly yours,

 

DEKANIA CORP.

By:   /s/ David Nathaniel      

Name:  David Nathaniel

 

Title:    Chief Investment Officer and Secretary

Agreed to and Accepted by:

 

COHEN BROTHERS, LLC

By:

  /s/ Chris Ricciardi      

Name:  Chris Ricciardi

 

Title:    Chief Executive Officer